         Case 2:20-cv-00380-JRG Document 46 Filed 01/11/21 Page 1 of 2 PageID #: 1443
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                  for the Eastern District of Texas                           on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    2:20-cv-00380-JRG                      12/11/2020                                     for the Eastern District of Texas
PLAINTIFF                                                                    DEFENDANT
 ERICSSON INC. AND TELEFONAKTIEBOLAGET LM                                      SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
 ERICSSON                                                                      ELECTRONICS AMERICA, INC., AND SAMSUNG
                                                                               RESEARCH AMERICA

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
         1/1/2021                                        ✔ Amendment
                                                         G                      G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 8,102,805                                1/24/2012                   TELEFONAKTIEBOLAGET LM ERICSSON

2 8,607,130                                12/10/2013                  TELEFONAKTIEBOLAGET LM ERICSSON

3 9,949,239                                4/17/2018                   TELEFONAKTIEBOLAGET LM ERICSSON

4 9,532,355                                 5/7/2013                   TELEFONAKTIEBOLAGET LM ERICSSON

5 10,454,655                               10/22/2019                  TELEFONAKTIEBOLAGET LM ERICSSON


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
         Case 2:20-cv-00380-JRG Document 46 Filed 01/11/21 Page 2 of 2 PageID #: 1444
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                  for the Eastern District of Texas                           on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
    2:20-cv-00380-JRG                      12/11/2020                                     for the Eastern District of Texas
PLAINTIFF                                                                    DEFENDANT
 ERICSSON INC. AND TELEFONAKTIEBOLAGET LM                                      SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
 ERICSSON                                                                      ELECTRONICS AMERICA, INC., AND SAMSUNG
                                                                               RESEARCH AMERICA

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
         1/1/2021                                        ✔ Amendment
                                                         G                      G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 10,193,600                               1/29/2019                   TELEFONAKTIEBOLAGET LM ERICSSON

2 10,425,817                               9/24/2019                   TELEFONAKTIEBOLAGET LM ERICSSON

3 10,516,513                               12/24/2019                  TELEFONAKTIEBOLAGET LM ERICSSON

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
